Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered January 23, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5½ to 11 years, unanimously affirmed.
The challenged portion of the prosecutor’s summation concerning certain uncharged crimes evidence that the court had properly admitted, as well as the challenged portion concerning the observing officer’s credibility, were within the broad bounds of permissible comment on the evidence and did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Defendant’s remaining contentions regarding the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ.